Citation Nr: 0916891	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  07-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an evaluation in excess of 60 percent for 
Meniere's Disease.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel




INTRODUCTION

The Veteran had active duty service with the United States 
Marine Corps from March 1985 to March 1989 and February 1991 
to March 1991.  He also had a period of active duty for 
training from July 1990 to August 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Portland, Oregon, Regional Office (RO) of the United States 
Department of Veterans Affairs, which, in pertinent part, 
denied entitlement to an increased evaluation in excess of 60 
percent for Meniere's Disease.


FINDINGS OF FACT

Meniere's Disease is manifested by right ear hearing 
impairment and more than one attack of vertigo weekly, but 
the attacks are not accompanied by episodes of cerebellar 
gait.


CONCLUSION OF LAW

The criteria for assignment of an evaluation in excess of 60 
percent for Meniere's Disease are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.87, 
Diagnostic Code 6205 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Here, legally sufficient notice was provided to the Veteran 
in May 2005, prior to the initial adjudication of his claim.  
This letter informed the Veteran of the elements of a claim 
for increased evaluation, described the evidence and 
information needed to substantiate the claim, and set forth 
the respective responsibilities of VA and the Veteran in 
obtaining such.  Further, the Veteran has amply demonstrated 
his knowledge and understanding of the applicable laws and 
regulations.  He is employed by VA as a rating specialist, 
responsible for application of those laws and regulations to 
the claims of others, and in his submissions of evidence and 
argument has cogently discussed the application of the rating 
schedule to his claim.  In sum, all notice required to allow 
a reasonable man, and in particular this Veteran, to 
participate in the adjudication of his claim in a meaningful 
manner has been provided.

VA additionally has a duty to assist the Veteran in the 
development of the claim.  This duty includes assisting the 
Veteran in the procurement of service treatment records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has 
associated with the claims file VA treatment records from 
August 2003 to October 2008.  The Veteran has submitted, in 
addition to his own arguments, statements from his wife, a 
copy of an August 2005 earnings and leave statement, and 
private medical records from Dr. CWP for the period of 
January 2004 to August 2004.  The Veteran did not request a 
personal hearing.

VA examinations were provided in May 2005 and June 2005.  The 
Board notes that the Veteran has stated that his condition 
has worsened since those examinations, but the Board has 
determined that the competent evidence of record is 
sufficient to make a decision on the claim.  Evaluation of 
Meniere's Disease is dependent on the presence and frequency 
of manifestations which are readily observable and may be 
reported even in the absence of specialized medical knowledge 
or training.  Lay evidence is competent if it is provided by 
a person who has knowledge of facts or circumstances and 
conveys matters that can be observed and described by a lay 
person.  38 C.F.R. § 3.159(a)(2).  Treatment records and lay 
statements from the Veteran and his wife reflect the current 
status of the disability, and are competent evidence in this 
case.  No further examination is required.

Neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.

Evidence

Private medical records from January 2004 to August 2004 from 
Dr. CWP, a board certified otolaryngologist, reveal treatment 
for right ear Meniere's Disease.  The Veteran complained of 
ongoing vertigo, dizziness, and related nausea in January 
2004.  He stated that the attacks were more frequent and more 
severe, with a complete loss of balance at times.  Attacks 
occurred weekly.  There was fluid in the right ear and a mild 
infection.  During a March 2004 visit, the Veteran 
experienced an attack of vertigo.  The doctor stated his gait 
was "somewhat unsteady and [the Veteran] is moving slowly."  
The Veteran complained of severe vertigo, related nausea, and 
difficulty with his balance.  He had several attacks over the 
past week; one was severe enough that he felt dizzy for the 
rest of the day and remained in bed.  In May 2004, following 
steroid treatment for inflammation of the right ear drum, the 
Veteran reported no pressure in the right ear.  His gait and 
stance appeared normal.  Dr. CWP commented that the Veteran's 
symptoms appeared to have improved.  In August 2004, however, 
the Veteran returned to treatment complaining of ongoing 
vertigo, especially in the morning.  Attacks were increasing 
and occurred several times a week.  

VA treatment records from August 2003 to May 2005 reveal 
complaints of chronic problems with "dizziness, ear pain and 
Meniere's [disease]."  In September 2004, the Veteran 
reported increasing frequency of vertigo episodes; he had one 
or two attacks a week.  It was impacting his ability to work.  
Medications provided only "marginal relief" and were 
significantly sedating.  Surgery was recommended, but the 
Veteran was reluctant.  A December 2004 audiology note 
indicated that the Veteran was experiencing nausea and loss 
of balance.  It affected his driving.  During a follow-up 
consultation, the Veteran again stated that symptoms were 
worse.  Once or twice a week he experienced a spinning 
sensation, which was followed by hours of feelings of 
imbalance and movement.  Episodes seemed exacerbated by salty 
foods, head movements, or the accumulation of fluid in the 
right ear.  He did have a tube placement in the right ear to 
assist drainage, which was constant.  Further testing was 
recommended.  In February 2005, the Veteran was seen for 
review of the results.  He complained of vertigo attacks two 
to three times a week, followed by milder disequilibrium for 
several hours.  Objective testing "was significant for left 
beating directional preponderance during caloric testing."  
Results were otherwise normal.  The doctor noted some right 
ear drainage. The Veteran stated in April 2005 that attacks 
occurred two or three times a month and lasted several hours.  
They were followed by milder chronic disequilibrium and 
fluctuating tinnitus.

A VA audiology examination was performed in May 2005.  The 
Veteran complained of tinnitus, pressure, and otorrhea in the 
right ear.  Tinnitus usually preceded a dizzy episode.  The 
Veteran reported that he last had a bout of vertigo in mid-
February.  A mild, flat mixed hearing loss in the right ear 
was shown on audiometric testing.  Left ear hearing was 
normal.

On June 2005 VA ear disease examination, the Veteran reported 
fluctuating hearing in his right ear.  He also stated that he 
"gets real bad vertigo with pressure and ringing in the 
right ear and extreme nausea."  He was resistant to surgery 
because he feared it could destroy his hearing.  The Veteran 
complained of twice weekly spells of spinning vertigo lasting 
several minutes.  The vertigo is worse with movement.  For up 
to half a day following the vertigo, the Veteran reported 
residual persistent nausea.  He stated that he had trouble 
concentrating at time because of the nausea, and had problems 
walking and driving.  He did not drive at all when 
experiencing vertigo.  On physical examination, gait and 
stance were normal.  The right ear drum was distorted, but no 
drainage was seen.  Neurological examination was normal.  The 
doctor observed that the Veteran could stand on either foot 
with his eyes closed, and was able to perform heel to toe 
walking with closed eyes without difficulty.  Finger to nose 
test was normal.  No motor or sensory deficit was noted in 
cranial or peripheral nerves.

An August 2005 earnings and leave statement from the 
Veteran's employer, VA, indicates that over the last week of 
July and first week of August, 2005, the Veteran took no 
annual or sick leave.  While he continued to carry a positive 
balance in each leave category, over the current year he had 
used all the sick leave he had earned in that year.  He had 
used approximately 80 percent of his earned annual leave.  

In an August 2005 statement, the Veteran's wife reported that 
she had observed several episodes when he lost his balance.  
"He has a lot of problems with his balance."  She reported 
that he had dizzy spells several times a week.  Medication 
caused him to be tired.  He is unable to get out of bed many 
mornings, and has frequent nausea.  She needed to support him 
in public places at times so he would not fall.  He cannot 
drive and gets motion sick in the car.

VA treatment records from October 2005 to October 2008 show 
continued complaints of and treatment for vertigo symptoms.  
In October 2005, the Veteran reported that he had daily right 
ear drainage; the doctor observed drainage at the 
appointment.  Vertigo episodes happened two to four times a 
week, and were described as feeling like the world was 
spinning around him.  After each attack, he experienced 24 
hours of nausea, unsteadiness, and occasional tinnitus.  
Surgery was recommended, but a mastoidectomy was not 
performed due to the Veteran's anxiety.  The Veteran fell on 
some stairs in November 2005; the fall was not specifically 
attributed to Meniere's Disease symptoms.  In June 2006, the 
Veteran reported that his episodes of vertigo were 
interfering with work.  He had vertigo while driving, and 
stated that episodes were occurring more frequently.  In 
October 2008, the Veteran reported continued vertigo, and 
wished to again consider surgical options.  The doctor 
described the condition as moderate to severe.

In an October 2008 statement, the Veteran's wife indicated 
that since their marriage five years prior, the Veteran had 
constant balance problems.  Many days he called in to work or 
went in late.  At times she had to grab her husband's arm to 
steady him and prevent a fall.  She noted that he had 
recently fallen on some steps.  Medications made him tired.  

Analysis

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance.  Francisco v. Brown, 
7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned 
for separate periods of time based on the facts found, 
however.  This practice is known as "staged" ratings."  
Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  The Board notes here 
that the Veteran has described a consistent level of 
impairment over the entirety of the appeal period.

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt 
regarding the degree of disability should be resolved in 
favor of the claimant.  38 C.F.R. § 4.3.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

The Veteran's disability is currently evaluated as 60 percent 
disabling under the criteria of Diagnostic Code 6205, which 
provides the criteria for rating Meniere's syndrome 
(endolymphatic hydrops).  Meniere's syndrome manifesting 
hearing impairment with attacks of vertigo and cerebellar 
gait occurring from one to four times a month, with or 
without tinnitus, is rated 60 percent disabling.  Meniere's 
syndrome manifesting hearing impairment with attacks of 
vertigo and cerebellar gait occurring more than once weekly, 
with or without tinnitus, is rated 100 percent disabling.  A 
Note to Diagnostic Code 6205 provides that Meniere's syndrome 
is to be rated either under these criteria or by separately 
rating vertigo (as a peripheral vestibular disorder), hearing 
impairment, and tinnitus, whichever method results in a 
higher overall rating.  The Note also provides that a rating 
for hearing impairment, tinnitus, or vertigo is not to be 
combined with a rating under Diagnostic Code 6205.  38 C.F.R. 
§ 4.87.

The Board notes that the rating criteria for Meniere's 
Disease were amended effective June 10, 1999.  The older 
criteria are potentially applicable to the current 
disability, as the Veteran had previously been evaluated 
under them.  The Board finds, however, that the current 
rating criteria are more advantageous to the Veteran, and 
will therefore apply them.  

Further, the Board finds that the Veteran is afforded a 
higher disability rating when rated under the criteria found 
at Code 6205 for Meniere's Disease, than he would receive if 
he had been assigned individual evaluations for the component 
parts of the disability, such as tinnitus, hearing loss, and 
peripheral vestibular disorder.  Examiners are clear that 
hearing loss is noncompensable at this time under the current 
criteria, and even if the maximum schedular evaluations for 
tinnitus and dizziness are assigned, the total combined 
evaluation would be less than the current rating.

The sole question before the Board at this time is whether 
the Veteran's Meniere's Disease meets the criteria for 
assignment of a total evaluation, as that is the next highest 
schedular evaluation level.  As is explained below, the Board 
must find that the criteria are not met, and the claim must 
be denied.

The Veteran is competent to describe his current symptoms 
with regard to frequency and severity of attacks of vertigo, 
and is also capable of observing and reporting the residual 
of such attacks, such as nausea and unsteadiness.  
Unfortunately, the descriptions of attacks contained in the 
records do not merit assignment of a 100 percent disability 
evaluation.

It is not contested that the Veteran has hearing impairment.  
Additionally, the competent evidence of record establishes 
that attacks of vertigo occur more than once a week.  To 
warrant the assignment of a higher evaluation, however, 
episodes of a cerebellar gait must be shown more than once a 
week.  See 38 C.F.R. § 4.87, Diagnostic Code 6205. 

Cerebellar gait is defined as a staggering, unsteady and 
uncoordinated walk, with a wide base and the feet thrown out, 
sometimes with a tendency to fall to one side.  Dorland's 
Illustrated Medical Dictionary 747 (30th Ed. 2003).  It is 
more than mere unsteadiness, or even staggering.  It is a 
very specific, and more severe, level of gait impairment.  
The rating schedule makes this clear; in the criteria for 
Code 6204, "occasional staggering" is one symptom of a 
peripheral vestibular disorder rated 30 percent disabling.  
Had the authors of the schedule meant the same level of 
impairment for both conditions, the same plain language would 
have been used and the same disability rating would have been 
assigned.  Instead, the authors used "occasional 
staggering" to describe symptoms warranting a 30 percent 
disability under Code 6204 and "cerebellar gait" to 
describe one of the more severe symptoms that form the 
disability constellation warranting a total schedular rating 
under Code 6205.  Here, the evidence of record does not show 
that the higher level of severity contemplated by the phrase 
cerebellar gait has been met.

The Veteran reports unsteadiness or lack of balance during or 
after attacks of vertigo.  He and his wife report a history 
of occasional falls.  Dr. CWP, who observed the Veteran in 
the midst of an attack, described his movement only as 
unsteady and slow.  There is no showing of cerebellar gait.  
The Board cannot find that the level of functional impairment 
required for a total disability evaluation is warranted, 
despite the increased frequency of attacks.  See 38 C.F.R. 
§ 4.87, Diagnostic Code 6205.

The Board notes that the currently assigned 60 percent 
evaluation under Code 6205 also calls for a requirement of 
cerebellar gait - a symptom not shown by the evidence.  It 
appears that an allowance has already been made by the RO in 
assigning a 60 percent evaluation, despite the absence of 
cerebellar gait, a specifically required criterion for a 
disability rating of that level.  While this allowance may 
have been in order to ensure that the actual functional 
impairment from Meniere's Disease is recognized (see 
38 C.F.R. § 4.21), there is no reason to further ignore the 
absence of a specified symptom to award an even higher 
rating.  

The Board notes that the Veteran continues to work full time, 
and the employment records he has submitted demonstrate that 
on average he has missed only 5 hours of work a week through 
the first 30 weeks of 2005.  Total impairment is not shown.

Despite the increased frequency of vertigo attacks, the Board 
finds that the disability picture presented most closely 
resembles the criteria for assignment of a 60 percent 
disability.  There is no gait impairment severe enough to be 
labeled cerebellar, but consideration of the functional 
impact represented warrants continued assignment of the 
current rating, and no higher.  

The Board has considered possible entitlement to an 
extraschedular evaluation under 38 C.F.R. § 3.321.  The 
threshold factor for extraschedular consideration is a 
finding on part of the RO or the Board that the evidence 
presents such an exceptional disability picture that the 
available schedular evaluations for the service connected 
disability at issue are inadequate.  See Fisher v. Principi, 
4 Vet. App. 57, 60 (1993); 38 C.F.R. § 3.321(b)(1); VA 
Adjudication Procedure Manual, Pt. III, Subpart iv, Ch. 6, 
Sec. B(5)(c).  Therefore, initially, there must be a 
comparison between the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule for this 
disability.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
disability picture is contemplated by the rating schedule, 
the assigned evaluation is therefore adequate, and no 
referral for extraschedular consideration is required.  See 
VA Gen. Coun. Prec. Op. 6-1996 (Aug. 16, 1996).  Thun v. 
Peake, No. 05-2066 (U.S. Vet. App. April 23, 2008).  In this 
case, the criteria for a 60 percent rating do reasonably 
describe the claimant's disability level and symptomatology.  
If his symptoms were more severe, the schedule provides for 
an even higher rating.  Referral for extraschedular 
consideration is not warranted.  


ORDER

Entitlement to an evaluation in excess of 60 percent for 
Meniere's Disease is denied.



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


